        Case 6:20-mj-00070 Document 4 Filed on 08/04/20 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   August 04, 2020
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              VICTORIA DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           § MAG. JUDGE ACTION NO. 6:20-MJ-70
                                              §
JUAN DIEGO ZAVALA-SOTO; aka                   §
ZAVALA-SOTO                                   §


 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

        A detention hearing was held today in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the Defendant pending trial in this

case:

        (1)   There are no conditions or combination of conditions that would reasonably

assure the appearance of the Defendant as required and the safety of the community.

        The evidence against the Defendant meets the probable cause standard. The

Defendant is a multiple time convicted felon, is currently charged with illegal re-entry

after deportation, has been twice convicted of illegal re-entry after deportation before this

offense, and there is an immigration detainer pending against Defendant. The findings

and conclusions contained in the Pretrial Services Report are adopted.

        The Defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The Defendant shall be afforded a reasonable opportunity for private

consultation with defense counsel. On order of a court of the United States or on request
1/2
      Case 6:20-mj-00070 Document 4 Filed on 08/04/20 in TXSD Page 2 of 2




of an attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.


       ORDERED this 4th day of August, 2020.


                                              ___________________________________
                                              Julie K. Hampton
                                              United States Magistrate Judge




2/2
